Citation Nr: 9933725	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a back disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1950 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The case returns to the Board following a December 1998 
remand to the RO.  The Board notes that all other issues 
previously on appeal were disposed of in the decision portion 
of the December 1998 Board action.  


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for a back disorder in a January 1992 rating 
decision.  The RO notified the veteran of the decision, but 
he did not initiate an appeal.  

2.  Evidence submitted or secured since the January 1992 
rating decision is either redundant or not so significant 
that it must be considered with all the evidence of record in 
order to fairly decide the merits of the claim.  

3.  The veteran has the following service-connected 
disabilities: left leg varicose veins, rated as 40 percent 
disabling; post-operative chondromalacia patella of the left 
knee, rated as 10 percent disabling; left knee arthritis, 
rated as 10 percent disabling; recurrent episodic dysthymia, 
rated as 10 percent disabling; and gastritis induced by 
ibuprofen, rated as 0 percent disabling.  His combined 
service-connected disability rating is 60 percent.

4.  The veteran has been self-employed as a cattle buyer 
since 1980.  He worked on a full-time basis until 1992, when 
he worked part-time only.  He stopped working in 1996.  The 
veteran has a high school education with no additional 
education or training.   

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.   


CONCLUSIONS OF LAW

1.  The January 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998).

2.  No new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Back Claim

The veteran originally sought service connection for a back 
disorder in July 1991.  In a January 1992 rating decision, 
the RO denied the claim.  The RO notified the veteran of the 
decision, but he did not initiate an appeal.  Therefore, the 
RO's decision of January 1992 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

For the January 1992 rating decision, the pertinent evidence 
of record consisted of service medical records, reports of VA 
examinations in February 1955, April 1959, September 1991, 
and November 1991, and private medical records from Wolf 
Chiropractic Clinic and Tucker Chiropractic Clinic.  The RO 
denied the service connection for a back disorder as not 
incurred or aggravated in service or related to any service-
connected disability.  

The veteran has pursued multiple claims.  The pertinent 
evidence of record following the January 1992 rating decision 
consists of: 1) VA outpatient medical records; 2) statements 
from the veteran's spouse dated in August 1996 and November 
1996; 3) a statement from F. G. dated in December 1996; 4) 
medical records from E. Adeleke Badejo, M.D.; 5) medical 
records from Good Samaritan Hospital; 6) medical records from 
Richard M. Salibe, M.D.; and 7) reports of VA examinations in 
January 1997 and April 1998.   

Initially, the Board finds that none of the medical evidence 
is new and material.  All of this evidence relates to the 
current status of the veteran's low back disorder, which in 
itself is not particularly significant to the questions of 
whether the disorder was incurred or aggravated in service, 
whether it was proximately due to or the result of a service-
connected disability, or whether it was aggravated by a 
service-connected disability.  In fact, the medical evidence 
is silent on those issues.  Although some of the evidence 
shows that the veteran reported that his back disorder began 
in service, such an assertion is generally implicit in a 
claim for service connection.  See 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) (service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated during 
active military service).  A review of the January 1992 
rating decision shows that the claim was in fact denied on a 
direct basis.  Thus, the reports of in-service incurrence are 
redundant.  Therefore, the medical evidence is not new and 
material.  38 C.F.R. § 3.156(a).         

The remaining evidence consists of lay statements from the 
veteran's spouse and F.G.  The Board finds that these 
statements are also redundant.  The veteran's spouse stated 
that the veteran was in excellent health when she first met 
him and that he developed back problems while serving in the 
Navy.  F.G. also stated that the veteran was healthy when she 
became acquainted with him in 1952 and that he had incurred a 
back problem in service that continued to bother him since 
his discharge.  Again, such assertions of in-service 
incurrence are implicit in a service connection claim and are 
therefore redundant of information considered for the January 
1992 rating decision.  Therefore, these statements are not 
new and material.  38 C.F.R. § 3.156(a).     

As no new and material evidence has been submitted or 
secured, the claim for service connection for a back disorder 
is not reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. 
at 206.


Entitlement to TDIU

Factual Background

In an August 1996 statement, the veteran's spouse related 
that the veteran was unable to perform a lot of work around 
the farm, especially if it involved a lot of walking.  He had 
legs cramps that woke him at night.  He also had swelling and 
some very sore areas of the legs, probably due to the 
varicose veins.  In a November 1996 statement, she added that 
the veteran had to quit farming due to problems with his back 
and legs.  He then became a cattle buyer, which required a 
lot of driving and sitting on hard seats.  He found it 
difficult to continue this work due to poor circulation in 
the left due to varicose veins and back pain.  

The veteran submitted a claim for TDIU in November 1996.  He 
explained that he began self-employment on a full-time basis 
as a cattle buyer in 1980.  He had no way of documenting any 
time lost from work.  From 1992 to the present, he continued 
self-employment as a cattle buyer, but his hours were limited 
to 20 to 30 hours per week on average.  He indicated that he 
now had to give up all work due to pain from his 
disabilities.  The veteran specifically claimed that service-
connected leg conditions and residuals prevented him from 
working and that he left employment because of his 
disability.  He explained that the extensive driving and 
sitting caused pain in the legs and back.  He did not expect 
to receive disability retirement benefits.  The veteran 
reported that he completed high school.  He had no additional 
education or training.  

The veteran was afforded a VA general medical examination in 
January 1997.  He was a self-employed cattle buyer and had 
been employed from 1954 to 1997.  He reported losing about 
three months time from work during the past year due to low 
back pain and left leg pain.  With respect to his varicose 
veins, the veteran stated that legs ached all day long.  
Examination revealed that the veteran walked lifting the left 
leg slightly higher than the right, reportedly to avoid 
tripping.  There was a scar on the medial aspect of the right 
knee with no noted abnormalities.  There were no remarkable 
findings concerning the digestive system.  Examination 
revealed enlargement of the lesser saphenous vein over the 
left calf region.  There were no leg ulcers, brawny 
induration, or paresthesias.  Pulse was regular.  The skin 
was warm to touch.  The examiner reported no findings with 
respect to the left knee disabilities.  He indicated that X-
rays of the left knee dated in October 1996 showed mild 
degenerative disease.  Psychiatric evaluation appeared 
normal.  The diagnosis included degenerative joint disease of 
the left knee and varicose veins of the lesser saphenous 
system of the left leg.     

VA outpatient records dated from March 1992 to January 1997 
generally showed a diagnosis of degenerative joint disease, 
for which the veteran took Motrin with good results.  Notes 
dated in March 1993 indicated that he had some stomach 
trouble with Motrin despite the Cytotec.  Notes dated in 
January 1994 stated that the veteran was taking Motrin for 
arthritis with Cytotec and Zantac as preventive measures.  
Examination revealed varicose veins of the lower extremities 
and cracking sounds with left knee flexion.  A July 1995 
outpatient examination revealed no swelling of the left knee.  
There were varicosities on the left leg with no evidence of 
thrombophlebitis.  In July 1996, the veteran complained of 
increased heartburn with Motrin.  Notes dated in August 1996 
indicated that Salsalate did not work as well as Motrin, 
though his stomach was better.  He complained of left leg 
pain and a bump on the left shin.  X-rays of the left leg 
were negative.  

Medical records from Dr. Badejo, Dr. Salibe, and Good 
Samaritan Hospital related information concerning only non-
service connected low back and left leg disorders.     

The veteran underwent another VA general medical examination 
in April 1998.  The examiner specifically stated that he 
reviewed all previous evidence.  The veteran had previously 
worked as a farmer and at a packing plant, though he spent 
much of the time self-employed.  He had been retired for the 
last year.  The veteran took medication for heartburn and 
indigestion.  There was no nausea, vomiting, or weight loss.  
The left leg varicose veins were not painful and did not 
cause swelling or edema.  There was never any evidence of 
deep vein involvement.  Examination revealed no abnormality 
of gait.  Skin was normal in texture and turgor.  There was a 
surgical scar on the medial left knee.  There were mild 
superficial saphenous vein varicosities in the left thigh and 
calves.  Although there was some minimal, patchy, brownish 
pigmentation, there were no significant trophic changes.  
There was no peripheral edema.  Abdominal examination was 
normal.  Examination of the knees revealed no heat, redness, 
swelling, deformity, effusion, crepitance, or instability.  
Left knee motion was from 3 to 120 degrees.  There was some 
stiffness, but motion was limited more by pain.  Psychiatric 
evaluation was negative.  X-rays of the left knee showed mild 
degenerative disease.  The diagnoses included degenerative 
arthritis of the left knee with mild functional impairment, 
mild varicose veins of the superficial saphenous system with 
minimal functional impairment, and chondromalacia of the left 
patella, treated and cured, with no functional impairment.   

Also in April 1998, the veteran was afforded a VA psychiatric 
examination.  After his separation from service, the veteran 
farmed until he went out of business in 1980.  He then became 
a cattle buyer until 1997.  At that time, he was forced to 
resign due to pain in the lower back and legs.  During the 
last year, he had been unable to work due to pain.  He had 
good relationships with his wife and children.  The veteran 
socialized every day with his retired friends, read, and 
watched television.  Mental status examination was 
unremarkable.  In fact, the examiner commented that the 
veteran displayed few, if any, dysthymic-type symptoms.  The 
veteran did relate having persistent mood disturbance due to 
his physical problems.  The diagnosis was mood disorder due 
to back condition with depressive features.  The examiner 
assigned a Global Assessment of Functioning score of 68 for 
the current and previous years.  He indicated that he judged 
the veteran to have mild social impairment due to his mood 
disorder, but no vocational impairment.  


Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities: 
left leg varicose veins, rated as 40 percent disabling; post-
operative chondromalacia patella of the left knee, rated as 
10 percent disabling; left knee arthritis, rated as 10 
percent disabling; recurrent episodic dysthymia, rated as 10 
percent disabling; and gastritis induced by ibuprofen, rated 
as 0 percent disabling.  His combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. §§ 4.25 
(combined ratings table); 4.26(c) (the bilateral factor is 
not applicable unless there is partial disability of 
compensable degree in each of two paired extremities).  
Therefore, the veteran's service-connected disabilities do 
not meet the threshold percentage criteria provided by VA 
regulations.  38 C.F.R. § 4.16(a).   

However, the veteran may still be entitled to consideration 
on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The 
veteran has a high school education with no additional 
education or training.  Since his discharge from service, he 
worked either as a farmer or a cattle buyer.  The April 1998 
VA general medical examiner found only mild functional 
impairment from his physical service-connected disabilities.  
The April 1998 VA psychiatric examiner found no vocational 
impairment from the service-connected psychiatric disability.  
In fact, both the medical evidence and statements from the 
veteran and his spouse indicate that he is primarily disabled 
due to a low back disorder, which is not a service-connected 
disability.  However, the Board emphasizes that 
unemployability must be evaluated only with respect to 
service-connected disabilities.  38 U.S.C.A. §§ 3.341(a), 
4.16; Van Hoose, 4 Vet. App. at 363.  Considering the 
evidence of record, the Board cannot conclude, even with his 
particular circumstances, that the veteran is rendered 
unemployable due to service-connected disabilities.  
Therefore, the Board declines to refer the veteran's case for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).  Thus, the Board finds that the preponderance of 
the evidence is against entitlement to TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.
     

ORDER

As no new and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for a back disorder, the claim is not reopened.  
The appeal on this issue is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

 

